PER CURIAM.
Appellant was charged and convicted of felony driving with a suspended or revoked license in violation of section 322.34(2)(c), Florida Statutes (2014) (Count I), and leaving the scene of a crash involving damage to an attended vehicle in violation of section 316.061(1), Florida Statutes (2014) (Count II). The State concedes error in his conviction for leaving the scene of a crash on Count II, as it failed to prove that the vehicle damaged in the crash was attended at the time of the accident. We therefore reverse and direct a judgment of acquittal on that count. We affirm as to all other issues in the case.

Affirmed in part; reversed in part, with directions.

WARNER, GERBER and CONNER, JJ., concur.